WRIT OF CERTIORARI
PER CURIAM.
TO THE DISTRICT COURT OF THE FOURTH JUDICIAL DISTRICT, STATE OF MONTANA, IN AND FOR THE COUNTY OF LAKE, DEPARTMENT NO. 1, EMMET GLORE PRESIDING:
WHEREAS, HERBERT J. FUCHS, Petitioner in the above-entitled Cause, on the 19th day of September, 1969, having-filed his Application for Writ of Certiorari or Other Appropriate Writ with this Court for the purpose of reviewing the Sentence imposed upon him by the Respondent District Court in the above-captioned matter, to-wit: To serve ten (10) days-imprisonment in the Lake County Jail as punishment for contempt of court, which Sentence is reflected in the minute entry of Cause No. 6356 on file with the Clerk of Court, Lake-County, Montana, and
*486WHEREAS, Petitioner’s Application having been properly filed before this Court and after argument by his counsel having been heard and the District Court file having been reviewed, and
WHEREAS, it is apparent on the face of the minute entry that the Sentence of the Respondent District Court exceeds the jurisdiction vested in it by Section 93-9810, R.C.M.1947.
IT IS HEREBY ORDERED, ADJUDGED AND DECREED, that this Writ, of Certiorari issue modifying the Judgment of Contempt made against HERBERT J. FUCHS in Cause No. 6356, on file with the Lake County Clerk of Court and that the Sentence therein imposed be reduced to the statutory maximum of 5 days.